Citation Nr: 1419882	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-00 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from July 1999 to November 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (AOJ).  

The issue of entitlement to service connection for headaches is remanded to the AOJ.

FINDING OF FACT

The evidence of record does not show that the Veteran has a current disability that is a residual of a traumatic brain injury (TBI) related to his military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran's was provided notice the requisite notice in correspondence dated January 2009, which was prior to adjudication of the claims for service connection on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records; private treatment records; VA medical records; a VA examination report, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was afforded a VA examination, which is adequate, in conjunction with his claim for service connection for the residuals of TBI.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In November 2008, the Veteran filed a claim for service connection for residuals of a TBI.  He asserted that he incurred a TBI related to a parachute accident in September 2001, as well as blast exposure in Iraq in 2002 or 2003.  

The Veteran is a physician who served from July 1999 to November 2003.  His discharge papers, DD 214, confirm that he was awarded a parachutist badge.  Service personnel records also confirm that he completed five parachute jumps in September 2001.  Forms DD 215, confirm that he served in Jordan in November and December 2001, and in Afghanistan from December 2001 to January 2002.  Service treatment record indicates that he served in Iraq from January to June 2003.  

A May 2003 post-deployment examination report reveals that the Veteran reported symptoms of headaches during deployment.  However, on the September 2003 separation examination medical history he indicated that he did not have headaches or dizziness.  

In a December 2003 VA examination, the Veteran reported that he had injured his left shoulder during a parachute jump while at Jump School while in service in September 2001.  This examination revealed the presence of a left shoulder disorder and degenerative disc disease of the cervical spine.  

VA outpatient treatment records dated in 2006 and 2007 reveal the Veteran reported symptoms of occasional headaches.  

In January 2008, a VA TBI cognitive impairment consultation was conducted.  The Veteran reported that during service in Iraq he was "involved in a cruise missile explosion."  He was not certain how close the explosion was, but he did not lose consciousness.  He also reported having an "awkward landing" during a parachute jump in 2001, which impacted his shoulder and his neck.  Again, he indicated that he did not lose consciousness.  He reported having current symptoms of posttraumatic stress disorder (PTSD) and/or mild TBI which included controlled anger, tearfulness, increased friction with his spouse and co-workers, difficulty with divided attention, hypervigilance, and sleep difficulty.  The assessment was "mild TBI/PTSD."  Neuropsychological testing was ordered, specifically to request an opinion regarding likelihood of mild TBI/PTSD.

In February 2008, a VA neuropsychology consultation was conducted.  The Veteran reported head injuries identical to those in the prior month's consultation report.  After full testing and evaluation, the examiner's opinion was that the Veteran incurred a Grade I concussion during the 2001 parachute accident.  However, testing revealed all cognitive domains were functioning at average or above average levels.  While the Veteran had threshold symptoms for psychiatric disorders such as PTSD, depression, and anxiety, testing revealed that the Veteran did not have any residual symptoms from the in-service concussion.  The Veteran's behavioral presentation of being detailed oriented, organized, and using lists, was evaluated as being his personality style and not an attempt to correct for any cognitive deficit.

In September 2008, a private medical evaluation of the Veteran was conducted with respect to symptoms of disequilibrium and unsteadiness.  The accompanying October 2008 magnetic resonance imaging (MRI) study report of the Veteran's brain indicated normal findings.  

Service connection is in effect for depression.  VA treatment records and a May 2010 VA psychiatric examination report confirm diagnoses of a mild psychiatric disorder.  

In May 2011, a VA examination of the Veteran was conducted, with consideration of the full criteria for TBI.  The Veteran reported having headaches several times a week that were associated with photophobia, along with some positional dizziness.  He reported that the parachute injury resulted in him being dazed, but not losing consciousness.  He reported that being near a missile blast did not result in loss of consciousness, or being dazed.  The examiner reviewed all of the evidence indicated above and conducted a full examination along with neuropsychological testing.  The diagnosis was "TBI resolved, no residuals."  The examiner further stated that the only TBI that could be confirmed was head injury during the parachute accident in 2001, and that there was no evidence of any residuals from this injury.  

The Veteran filed his claim for service connection for TBI in November 2008.  There is evidence to support that he had a concussion, TBI, during a parachute landing during service in 2001.  To the extent that the January 2008 VA consultation report indicates a preliminary assessment of mild TBI, that diagnosis was made from the subjective report of symptoms from the Veteran.  Actual neuropsychological testing was ordered to confirm the diagnosis.  In February 2008, that testing was conducted and did not confirm the diagnosis of TBI, and the MRI documented normal brain functioning.  The private evaluation records dated in September and October 2008 and the 2011 VA examination report also do not confirm the presence of any residual disability resulting from the in-service TBI.  

As noted above, the Veteran is a physician, and therefore his statements are competent evidence as to whether he has a disorder and as to the etiology of that disorder.  However, the Board finds that the other medical evidence of record, most specifically, the neuropsychological testing and MRI, are more probative as to whether the Veteran has residuals resulting from the in-service TBI.  

Simply put, the more probative evidence of record does not show the presence of a current disability that is a residual of the head injury/TBI incurred during service.  Without a current disability, there can be no entitlement to compensation.  See McLain v. Nicholson, 21 Vet. App. 319 (2007)(holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

Upon review and consideration of all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for the residuals of TBI.  As such, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for residuals of a TBI is not warranted.


ORDER

Service connection for residuals of a TBI is denied.



REMAND

The Veteran claims service connection for headaches.  The May 2011 VA Compensation and Pension examination expressed the medical opinion that the Veteran's current headaches were unrelated to any TBI during service.  Service connection is currently in effect for degenerative disc disease of the cervical spine.  An August 2008 VA medical record indicates that the Veteran's current headaches may be related to this service-connected disability.  However, a VA examination specifically for headaches and requesting an opinion with respect to secondary service connection has not been conducted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine whether any headache disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, and the documented history of head injury during service, the examiner indicate whether the Veteran has a currently or previously diagnosed chronic headache disorder that is related to his military service.  The examiner must also state whether any currently or previously diagnosed headache disorder is due to or aggravated by any service-connected disorder, to include the Veteran's service-connected cervical spine disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for service connection for headaches must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


